DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over MADUSA (Pub. No.: US 2016/0143166A1) and further in view of Sakurada (Pub. No.: US 2010/0089394A1) and LEE (Pub. No.: US 2010/0330407A1).
With respect to claims 1, 4:
MADUSA discloses a sealing structure, comprising: a main body (fig.1, item 1 as in parag. 0046 which discloses a main body case 1); a lid that seals an opening of the main body (fig.1, item 6 as in parag. 0048); a slide unit provided in the lid and slidable along the main body (fig.6B, item 14 represent slide unit); and a plurality of protrusions provided along a sliding direction of the slide unit at the opening of the main body (fig. 1, items 16 are protrusions as in parag. 0056), wherein the slide unit includes: a plurality of lock levers provided to correspond to the plurality of protrusions; and a claw that engages with the plurality of protrusions at a time when the slide unit slides in a predetermined direction (parag. 0009-0012 and 0015 discloses lock lever, protrusion and claw that engage protrusion but not explicitly) and also MADUSA does not disclose wherein the lid is secured over a range between a central portion and both end portions of the slide unit in the sliding direction.
	Sakurada discloses lock levers provided to correspond to the plurality of protrusions and a claw that engages with the plurality of protrusions at a time when the slide unit slides in a predetermined direction (parag. 0035 and fig.3 and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sakurada into the teaching of MADUSA in order to prevent the access cover from opening during used.
	LEE discloses the lid is secured over a range between a central portion and both end portions of the slide unit in the sliding direction (abstract and fig. 5, fig.6 and parag. 0022).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of LEE into the teaching of MADUSA in view of Sakurada in order to secure the opening in the main body.
With respect to claim 2:
Sakurada discloses the sealing structure wherein a length of the claw is determined according to the number of the lock levers provided on the slide unit (parag. 0035 discloses that a claw-form provided on a tip of a lock lever is urge towards a protrusion. Claw is formed to catch on the protrusion. It would have been obvious to one of ordinary skill in the art to know that the length of the claw would be determined according to the number of lock levers since claw form provided on a tip of a lock lever). 
With respect to claim 3:
MADUSA in view of Sakurada discloses the sealing structure wherein the length of the claw decreases as the number of the lock levers provided on the slide unit increases (MUDUSA para. 0006 and Sakurada 0035).  


Response to Arguments
5.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649